Citation Nr: 0120609	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service connected laceration of the left index finger.

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1971.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  By rating decision in July 1996, 
service connection was granted for a laceration of the left 
index finger and a noncompensable evaluation was assigned 
effective from April 26, 1996.  In August 1998, a 10 percent 
evaluation was assigned for disability of the left index 
finger effective from the date of claim on April 26, 1996.  
By rating decision in August 1998, a 10 percent evaluation 
was assigned for the laceration of the left index finger 
effective from the date of claim in April 1996.

In regard to the claim for a higher evaluation for the 
service connected left index finger, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that unlike claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the July 1996 rating action was the initial 
grant of service connection for the left index finger, the 
Board will consider whether staged ratings should be assigned 
for the veteran's service connected disability.  In this way, 
the Court's holding in Fenderson will be addressed in the 
adjudication of the veteran's appeal.

The Board also notes that the veteran had requested a Travel 
Board hearing; however, the veteran withdrew this request in 
writing in May 2001.  The issue of entitlement to service 
connection for a low back disability is the subject of the 
remand section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service connected laceration of the left index finger 
is not poorly nourished with repeated ulceration, there is no 
evidence of limitation of function of the finger relative to 
this laceration, nor is there evidence of the functional 
equivalent of ankylosis of the left index finger or bony 
involvement proximal to the proximal interphalangeal joint.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service connected laceration of the left 
index finger have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Codes 5153, 5225, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher rating for left index finger:

A February 1970 service medical notation shows that the 
veteran had just cut his left index finger on a shovel.  
There was a laceration approximately 3/4 of an inch long with 
bone fragments inside the laceration.  The laceration was 
closed and a splint was applied.  The next day he was seen 
with a complaint of a severe throbbing pain.  On examination, 
the left index finger was swollen.  No inflammation or 
discharge was noted on the bandage.  The veteran was placed 
on light duty with no use of the left hand.  X-rays in 
February 1970 were normal.  In March, no fracture was noted 
but the terminal phalanx was flexed and it was noted that the 
veteran may have a "baseball finger."  

On the December 1970 separation examination, the upper 
extremities to include the hands were clinically evaluated as 
normal.  No serious accidents, operations or illnesses were 
reported while the veteran was in service.

On VA examination in June 1996, it was noted that after 
undergoing left index finger surgery in service, the veteran 
was left with a deformity.  There was a drop of the proximal 
interphalangeal joint of the left index finger.  The veteran 
was noted as being right handed.  Reportedly, there was a 
little bit of aching, soreness and sensitivity of the left 
index finger with changes in the weather.  Otherwise, the 
veteran was able to use the left index finger and he could 
grip and grab with the left hand.  On examination, there was 
a mala deformity of the left index finger with sensitivity to 
touch.  Otherwise, the veteran could grip and grab normally 
and place palm to palm normally.  There was normal sensation 
of the finger and the flexor tendons functioned normally.  
The diagnosis was residual laceration of the left index 
finger with mala deformity.  

In August 1998, a 10 percent evaluation was assigned for 
tenderness of the laceration scar of the left index finger 
under Diagnostic Code (DC) 7804.

This claim arose following the assignment of an initial 
disability rating in July 1996.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and the VA has fulfilled 
its duty to assist.  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for a left index finger disability, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the part affected.

The appellant's medical records indicate that he is right-
handed. Therefore, the left index finger disability relates 
to the appellant's minor hand.  38 C.F.R. § 4.69.

With regard to the provisions of the Diagnostic Codes 
pertaining to scars, the current 10 percent evaluation has 
been assigned for demonstrable tenderness of the laceration.  
This is the highest possible evaluation under DC 7804.  There 
has been no clinical finding that the residual laceration 
includes any ulceration.  There is also no evidence of 
limitation of functioning of the left index finger as the 
flexor tendons function normally, there is normal sensation 
of the finger, gripping and grabbing was normal and the 
veteran could place palm to palm normally.  Thus, the 
provisions of 7803 and 7805 and the Note following them do 
not provide a basis for an evaluation in excess of the 
current 10 percent.  

The Board has also considered other applicable Diagnostic 
Codes.  When limitation of motion of the index finger is 
considered, Diagnostic Code 5225 is applicable.  Under that 
Diagnostic Code, favorable or unfavorable ankylosis of the 
index finger is evaluated as 10 percent disabling.  There is 
no medical evidence, however, of any ankylosis in the left 
index finger.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for codes 
5216 through 5219 apply to unfavorable ankylosis or limited 
motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted, and a 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  The appellant's left index finger disability cannot 
be considered equivalent to an amputation since he still has 
the finger and he still has function in all parts of the 
finger, even if he does have some pain on use and a mala 
deformity.  Limitation of motion of the index finger to a 
degree that would equate to amputation or ankylosis, as 
described in the rating schedule, has not been demonstrated.

Thus, none of the Diagnostic Codes discussed above provide a 
basis for an increased rating for the left index finger 
disability. The rating schedule does not provide a basis for 
an increased evaluation for the appellant's left index finger 
disability given the physical findings in this case and a 
rating in excess of 10 percent for appellant's service- 
connected residuals of a left index finger laceration is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 5153, 5225, 7804, 7805.

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the present 
case, the Board notes that there is no contention or evidence 
submitted that the disorder is so unusual as to render 
application of the regular schedular provisions impractical, 
warranting application of 38 C.F.R. § 3.321.  In addition, 
there has been no showing that the appellant's residuals of a 
laceration of the left index finger has necessitated any 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
Accordingly, the preponderance of the evidence is against 
allowance of this issue.  Moreover, as there is no basis for 
an evaluation in excess of 10 percent at any time since the 
inception of the award, the holding in Fenderson has no 
application in this case.


ORDER

Entitlement to a rating in excess of 10 percent for a 
laceration of the left index finger is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of service connection for a low back 
disability, the veteran was seen in service in June 1967 with 
a chief complaint of low back pain which had started one year 
before with intermittent stiffness.  Low back x-rays showed 
some sclerosis of the pars interarticularis of L5.  The 
diagnosis was low back strain with muscle spasm and minimal 
x-ray findings compatible with spondylolysis. 

It was noted in August 1967 that the veteran had been doing 
fairly well on light duty until the day before admission when 
he fell 15 feet from a ladder on the side of the ship into 
the water.  He developed a sharp low back pain after the 
fall.  X-rays of the low back were essentially the same as 
during his last admission showing spina bifida occult at L5 
but definitely no slip or separation of the pars 
interarticularis.  The diagnoses were spina bifida occulta 
and chronic low back strain.  

A September to October 1967 hospital report shows that since 
his last hospitalization, the veteran had not felt strong 
enough for full duty.  X-rays showed some sclerosis of the 
pars interarticularis of L5 but there was no defect or 
evidence of spondylolysis.  The veteran was asymptomatic and 
without disability while in the hospital.  Physical findings 
remained negative.  He was instructed in back flexion 
exercises and he was discharged to full duty.  The diagnosis 
was chronic lumbosacral strain by history.  On the December 
1970 separation examination, the spine and other 
musculoskeletal systems were clinically evaluated as normal.

Following service, an August 1982 hospital report shows that 
a lumbar myelogram had revealed an enormous L3-4 disc rupture 
on the left.  A left L3-4 disc excision was performed.  In 
May 1988, a ruptured lumbar intervertebral disc at right L5S1 
was removed.  

On VA orthopedic examination in June 1996, the diagnosis was 
residuals of postoperative laminectomies for herniated lumbar 
discs.

It is the veteran's contention that he currently suffers from 
low back disability that is the result of injuries suffered 
during service.  VA has a duty to assist the appellant in the 
development of facts.  The Court has held that the duty to 
assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In this regard, all post service medical 
records relative to the low back should be obtained.  
Following the gathering of all medical records, the veteran 
should be afforded a VA orthopedic examination to include an 
opinion as to the etiology of all current low back 
disability.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for low back 
disability since his separation from 
service.  After securing any necessary 
releases, the RO should obtain all 
records that have not already been 
obtained.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  Based on the current 
examination and a review of the complete 
medical record, the examiner should 
provide diagnoses for all current low 
back disability and then render a medical 
opinion as to whether it is at least as 
likely as not that any current low back 
disability was either manifest during 
service or is etiologically related to 
low back injury suffered during service.  
The underlined burden of proof must be 
used in the formulation of the medical 
opinion.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent. The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



